237 F.2d 917
THE NEW YORK, CHICAGO & ST. LOUIS RAILROAD COMPANY, Appellant,v.Nick MASIGLOWA, Appellee.
No. 12771.
United States Court of Appeals Sixth Circuit.
October 9, 1956.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; John D. Martin, Circuit Judge.
Hornbeck, Ritter & Victory, Thomas K. M. Victory, Cleveland, Ohio, for appellant.
Howard Metzenbaum, Elmer I. Schwartz, Harold Stern, of Metzenbaum, Schwarts & Disbro, Cleveland, Ohio, for appellee.
Before ALLEN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;


2
And it appearing that there is no reversible error in the record:


3
It Is Ordered that the judgment of the District Court be and it hereby is affirmed upon the grounds and for the reasons stated in the opinion and order of the District Court on motion of defendant for new trial. 135 F. Supp. 816.